— In a proceeding pursuant to CPLR 75 to stay arbitration, the petitioner appeals from a judgment of the Supreme court, Kings County, dated August 1, 1978, which, after a trial on the issue of insurance coverage of a motor vehicle owned and operated by one Leon White (the hearing having been directed by an earlier order of that court, dated January 18, 1978) vacated a stay of arbitration granted in that earlier order and directed petitioner to proceed to arbitrate the uninsured motorist claim of claimants-respondents Bonnie L. Epstein and Eugene Epstein. Judgment affirmed, with one bill of costs payable to respondent Government Employees Insurance Company. Although petitioner had the burden of establishing that the type size in the notice of cancellation did not comply with the minimum size requirement set forth in section 313 (subd 1, par [a]) of the Vehicle and Traffic Law (see Matter of Nassau Ins. Co. [Newsome], 86 Mise 2d 942, affd 64 AD2d 986, on the opns at Special Term) it presented no evidence that the type was less than the required minimum 12-point size (cf. Nassau Ins. Co. v Hernandez, 65 AD2d 551). Further petitioner had no expert present and made no actual offer of proof purporting to show that the type was less than 12-point size. Accordingly, the judgment under review must be affirmed (cf. Nassau Ins. Co. v Hernandez, supra.) Hopkins, J. P., Damiani, Lazer and Margett, JJ., concur.